Mignone, J.
The issue presented herein is that although the defendant took final action on the plaintiff’s application for a certificate of appropriateness on August 16, 1969, the plaintiff did not receive notice of this decision until September 15, 1969. She filed her appeal on September 29, 1969.
The defendant has filed this plea in abatement, claiming that the appeal is defective for failure to comply with § 7-147Í, requiring appeals from decisions of a historic district commission to be taken “within fifteen days from the date when such decision was rendered.” An exhibit shows that notice of the decision was given the plaintiff herein by a letter dated September 13, 1969, but sent in an envelope postmarked September 15, 1969.
It must be emphasized that §§ 7-147a through 7-147k are all part of Public Act No. 430, enacted in 1961. It is essential, therefore, that § 7-147Í be read as part of, and in conjunction with, the other sections. J & M Realty Co. v. Norwalk, 156 Conn. 185, 192. Section 7-147e makes clear that a historic district commission is required to “pass upon such application and shall give written notice of its decision to the applicant.” Beading these two sections together, therefore, leads to the patent conclusion that a decision is not “rendered” under § 7-147i until written notice thereof is given to the applicant under § 7-147e.
In this case, since written notice was not given until September 15, 1969, the filing of the appeal on September 29, 1969, did comply with the statutory requirement that it be filed “within fifteen days from the date when such decision was rendered.”
The defendant’s plea in abatement is overruled.